Citation Nr: 0527674	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  05-02 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include manic depression with paranoia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for manic 
depression with paranoia.  


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current psychiatric disorder, to include manic depression 
with paranoia, that is due to any incident or event in active 
military service, and, to whatever extent manic depression 
may be characterized as a psychosis, it is not shown to have 
been manifested to a compensable degree within one year after 
separation from service.


CONCLUSION OF LAW

A psychiatric disorder, to include manic depression with 
paranoia, was not incurred in or aggravated by service, nor 
may manic depression be presumed to have been incurred in 
service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records (SMRs) indicate that at the veteran's 
enlistment examination in February 1951, he was noted to be 
psychiatrically normal.  On the associated report of medical 
history, the veteran checked "no" as to his having or 
having had depression.  In August 1954, the veteran completed 
a report of medical history in which he checked "no" as to 
his having or having had depression or excessive worry.  When 
examined for discharge in February 1955, he was noted to be 
psychiatrically normal.  The SMRs reveal no complaints, 
treatment, or findings related to psychiatric problems.  

Private medical records dated from December 1980 to March 
1985 show the veteran was seen at the Scott and White 
Memorial Hospital (SWH) in Temple, Texas, for complaints of 
depression.  During this time, the veteran stated that in 
approximately 1965 "he began to feel that he was seeing 
things over his shoulder and that people were behind him."  
The veteran stated he was seen by a local physician at that 
time, who thought he had some degree of psychosis and 
prescribed Stelazine.  The veteran also related current 
feelings of guilt and a history of alcohol abuse and suicidal 
thoughts.  The physician at SWH recommended the veteran be 
given psychological and psychiatric consultations to 
determine whether the veteran's medications needed to be 
adjusted.  After the consultations, the impression was 
"bipolar affective disorder, depressed."  It was 
recommended that the veteran's medications be changed and he 
undergo intensive psychotherapy in an inpatient setting.  

Medical records show the veteran entered in-patient treatment 
at SWH from mid-December 1980 to early January 1981, where he 
was under the care of P.S.H., M.D., a psychiatrist.  After 
three weeks of in-patient treatment, the veteran's depression 
"lifted" and he was discharged to out-patient status.  
While on outpatient status, the veteran's progress 
fluctuated, in that he had periods where he would again 
become depressed and have negative thoughts about himself.  
He re-entered inpatient treatment in March 1985 for 
approximately two weeks to receive electroshock therapy, as 
well as individual, group, and creative psychotherapy.  At 
discharge from in-patient treatment, the veteran's diagnosis 
was "manic-depressive illness/bipolar disorder" and 
"dysthymic disorder."  He was scheduled to continue 
electroshock therapy on an outpatient basis and continue to 
see Dr. P.S.H. on a monthly basis.  None of the progress 
notes or records from SWH mention or refer to the veteran's 
military service, nor did Dr. P.S.H. give an opinion as to 
whether the veteran's depression or anxiety is causally 
related to service.

Private medical records from T.D.G., M.D., dated August 1999 
to June 2002, show the veteran was treated for degenerative 
joint disease, anemia, and hyperthyroidism, among other 
things.  It was also noted that the veteran had manic-
depressive disorder.  These records do not mention or refer 
to the veteran's military service, nor did Dr. T.D.G. give an 
opinion as to whether the veteran's depression or anxiety is 
causally related to service.

Private medical records dated March 2000 to May 2002 show the 
veteran was treated by S.S.B., M.D.  These records include a 
psychiatric evaluation that was conducted in February 2000, 
in which the veteran again related a history of depression 
dating back to 1965.  The diagnosis was bipolar disorder with 
psychotic symptoms and suicidal ideation.  The evaluation 
mentions the veteran's service in passing, stating the 
veteran joined the military after college and was in the 
service "for several years."  Dr. S.S.D. did not render an 
opinion as to whether the veteran's psychological conditions 
are causally related to service.

VA outpatient progress notes dated September 2001 to August 
2004 show the veteran was seen for various conditions.  A 
mental health clinic consultation was conducted in November 
2000, in which the veteran related he suffered from 
depressive episodes every two weeks.  In September 2001, the 
veteran was noted to have manic depression and hypertension.  
The assessment was "bipolar disorder by history."  The 
progress notes show the veteran was seen periodically from 
November 2001 to August 2004, during which time his diagnoses 
included bipolar disorder, psychosis, and depression, among 
other things.  

In October 2002, the veteran submitted a formal claim for 
entitlement to service connection for, among other things, 
manic depression and paranoia.  The veteran indicated he 
received treatment for his depression and paranoia from 
various doctors, including R.B., M.D.  The RO requested 
medical records from Dr. R.B. in October and December 2002, 
but never received a response.  All other medical records are 
associated with the claims file.  

In his December 2003 notice of disagreement, the veteran 
stated Dr. R.B. "tried to resume my sanity from 1968 to 1999 
with no improvement in my manic depression or paranoia."  
The veteran also stated he attempted to get records from Dr. 
R.B., but was unsuccessful.  The veteran further stated he is 
"seriously impaired by manic depression and paranoia" and 
that he is at the point where he verbally abuses his wife and 
thinks about suicide almost daily.

Private medical records dated August 2003 to February 2005 
show the veteran was treated by A.S.B, M.D., a psychiatrist, 
for his depression.  In the veteran's initial psychiatric 
evaluation in August 2003, he was noted to have a history of 
suicidal thoughts, "manic episodes," and periods of 
paranoia.  Dr. A.S.B. also noted that the veteran had worked 
as a U.S. Air Force mechanic in Korea, but was not in combat.  
In a February 2005 letter and progress note, Dr. A.S.B. 
stated the veteran has been experiencing severe mood disorder 
symptoms and treated for depression since 1965.  The 
assessment was, among other things, "major depressive 
disorder, recurrent (rule out bipolar disorder)" and 
"generalized anxiety disorder."  The veteran was told to 
continue taking his medications and attend all scheduled 
follow-up appointments.  Dr. A.S.B. did not render an opinion 
as to whether the veteran's depression or anxiety was 
causally related to his military service.  

In his January 2005 substantive appeal, the veteran stated he 
had bouts of alcoholism and depression while on active duty 
and has suffered from depression since his military 
discharge, which resulted in his losing his job in 1986.  The 
Board notes the veteran's other claimed disabilities were 
adjudicated in an August 2004 rating determination, and that 
the veteran perfected an appeal only as to his manic 
depression with paranoia.

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

The record shows the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for manic depression 
with paranoia.  In October 2002, the RO informed the veteran 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The Board notes the October 2002 letter did not 
specifically identify the disabilities claimed.  However, the 
RO sent the veteran a letter dated March 2005 which 
identified the disability on appeal (manic depression with 
paranoia) and which again informed him of the types of 
evidence needed to substantiate his claim and its duty to 
assist him in substantiating his claim under the VCAA.

While the October 2002 letter did not explicitly ask the 
veteran to provide "any evidence in [his] possession that 
pertain[s]" to his claim, see 38 C.F.R. § 3.159(b)(1), the 
March 2005 letter specifically asked the veteran to send any 
evidence in his possession that pertains to his claim.  In 
addition, the December 2004 Statement of the Case (SOC) 
contains the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes such notice.  Under these circumstances, the Board 
is satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.  

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable AOJ 
decision, he has not been prejudiced thereby.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  In addition, the Board notes that a 
substantial body of evidence was developed with respect to 
the veteran's claim.  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
For these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on the VA, with no additional benefits flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, 
the law provides that, where a veteran served ninety days or 
more of active military service, and certain chronic 
diseases, such as psychoses, including manic depression, 
become manifest to a degree of 10 percent or more within one 
year from the date of separation from service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. § 3.307, 3.309(a) (2004).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, supra.  

Applying the legal criteria above to the instant case, the 
Board finds that, while it appears that the veteran has a 
current psychiatric problem, there is no competent and 
probative medical evidence indicating that the veteran's 
manic depression with paranoia is causally related to 
service.  

The Board notes the veteran's SMRs do not contain any 
evidence indicating the veteran's manic depression with 
paranoia, or any other psychiatric disorder, began in or was 
aggravated by service.  The Board specifically notes that the 
veteran was noted to be psychiatrically normal at his 
separation examination in February 1955.  

The first indication of psychiatric problems in the evidence 
of record is shown in the December 1980 private medical 
record from SWH.  At that time, the veteran related that "he 
began to feel that he was seeing things over his shoulder and 
that people were behind him" in approximately 1965, which 
the Board notes is 10 years after the veteran was separated 
from service.  The medical records in the claims file show 
the veteran received inpatient and outpatient treatment 
beginning in December 1980, with a diagnosis of "bipolar 
affective disorder, depressed."  Additional medical records 
show the veteran was subsequently diagnosed with manic 
depression and paranoia, and continued taking medication and 
receiving treatment for his psychiatric problems until 2005.  

However, as noted above, the medical evidence does not show a 
nexus between the veteran's current diagnoses and his period 
of active military service.  In fact, the evidence of record 
does not contain any medical opinion relating the veteran's 
psychiatric problems to service.  

The only evidence of record that links the veteran's service 
and current manic depression with paranoia is the veteran's 
own statement that he had bouts of alcoholism and depression 
while on active duty, and has suffered from depression since 
discharge.  The Board notes, however, that the medical 
records in the claims file lack any indication that the 
veteran related his psychiatric problems to military service 
while receiving treatment for depression in 1980 or anytime 
thereafter.  Nonetheless, the Board does not doubt the 
veteran sincerely believes his manic depression with paranoia 
is caused by service.  However, there is no indication that 
he has the requisite knowledge of medical principles that 
would permit him to render an opinion regarding matters 
involving medical diagnosis or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

With no competent and probative medical evidence indicating 
that the veteran's current manic depression with paranoia is 
causally related to his period of active military service, 
the claim for service connection must be denied.  See 
Hickson, supra.

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for manic depression with paranoia, and the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include manic depression with paranoia, is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


